Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 1/22/2019.    
Claims 1-7 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 2013/0136100).

Regarding Claim 1, Yoon teaches a base station of a radio communication system provided with a plurality of cells, the base station comprising (): 

a transmitter that transmits the radio signal in the first cell, while mapping the first reference signal onto a first resource at the first resource position of the first reference signal configured in the first cell, and muting a specific resource at the first specific resource position at which the radio signal is muted in the first cell (Yoon, 

Regarding Claim 2, Yoon further teaches wherein, when a plurality of reference signals is configured in a predetermined resource unit of the first cell, the determiner determines, among resource positions of the plurality of reference signals, a resource position of a part of the plurality of reference signals as the first specific resource position at which a radio signal is muted in the first cell, and the determiner determines a resource position for transmitting a reference signal other than the part of the plurality of reference signals as a second specific resource position at which the radio signal is muted in the second cell (Yoon, paragraph 97, each cell transmits CSI-RSs in one of 5 patterns,  hence a cell may transmit more than one CSI-RS, Fig 15, paragraph 114, the method of transmitting CSI-RS muting information is performed in the serving cell or a serving base station, paragraph 115, in step 1505 the serving cell receives information from a neighboring cell which includes CSI-RS transmission cycle and subframe offset and CSI-RS patterns, in step 1510 the serving cell determines a muting region to mute transmission based on neighboring cell information, paragraph 106, a serving cell, in this case cell A, informs each UE of information on whether muting is performed on all regions to which CSI-RSs for all the other cells are to be transmitted except regions to which CSI-RSs for Cell A are to be transmitted through 1-bit signaling, hence the base station would take into account the position and resource allocation of reference signal(s) in the serving cell and either not transmit the reference signal in a muted area corresponding to reference signal transmission in a neighbor cell or transmit it with 1-bit signaling, in a similar fashion it would follow that neighbor cells would mute areas where CSI-RS is transmitted in the serving cell, paragraph 107, in order to minimize areas to which data is not transmitted, the base station signals information about where partial areas are to a UE, as it is effective not to perform muting on all possible CDSI-RS patterns but to perform muting on partial necessary areas).

Regarding Claim 3, Yoon further teaches wherein the determiner identifies, within a predetermined resource unit of the first cell, a resource including a resource position at which a reference signal is configured in the second cell by comparing information indicating the first resource allocation configured in the first cell with the second resource allocation configured in the second cell (Yoon, Fig 15, paragraph 115, in step 1505 the serving cell receives information from a neighboring cell which includes CSI-RS transmission cycle and subframe offset and CSI-RS patterns, in step 1510 the serving cell determines a muting region to mute transmission based on neighboring cell information, paragraph 106, a serving cell, in this case cell A, informs each UE of information on whether muting is performed on all regions to which CSI-RSs for all the other cells are to be transmitted except regions to which CSI-RSs for Cell A are to be transmitted through 1-bit signaling, hence the base station would take into account the position and resource allocation of reference signal(s) in the serving cell and either not transmit the reference signal in a muted area corresponding to reference signal transmission in a neighbor cell or transmit it with 1-bit signaling); 
the determiner determines the identified resource as the first specific resource position at which the radio signal is muted in the first cell (Yoon, Fig 15, paragraph 115, in step 1505 the serving cell receives information from a neighboring cell which includes CSI-RS transmission cycle and subframe offset and CSI-RS patterns, in step 1510 the serving cell determines a muting region to mute transmission based on neighboring cell information); and, 
when a plurality of reference signals is configured in the predetermined resource unit in the first cell, the determiner determines a resource position at which a part of the plurality of reference signals is transmitted, as a second specific resource position at which the radio signal is muted in the second cell (Yoon, paragraph 97, each cell transmits CSI-RSs in one of 5 patterns,  hence a cell may transmit more than one CSI-RS, paragraph 107, in order to minimize areas to which data is not transmitted, the base station signals information about where partial areas are to a UE, as it is effective not to perform muting on all possible CDSI-RS patterns but to perform muting on partial necessary areas).

Regarding Claim 4, Yoon further teaches wherein, when the first specific resource position determined by the determiner at which a radio signal is muted in the first cell does not overlap, in the predetermined resource unit of the first cell, a resource position at which a reference signal is configured in the predetermined resource unit of the first cell, and when a plurality of reference signals is configured in the predetermined resource unit of the first cell, the transmitter transmits a data channel signal instead of the part of the plurality of reference signals (Yoon, paragraph 106, a serving cell, in this case cell A, informs each UE of information on whether muting is performed on all regions to which CSI-RSs for all the other cells are to be transmitted except regions to which CSI-RSs for Cell A are to be transmitted through 1-bit signaling, hence the base station would take into account the position and resource allocation of reference signal(s) in the serving cell and either not transmit the reference signal in a muted area corresponding to reference signal transmission in a neighbor cell or transmit it with 1-bit signaling, paragraph 97, each cell transmits CSI-RSs in one of 5 patterns,  hence a cell may transmit more than one CSI-RS, paragraph 107, in order to minimize areas to which data is not transmitted, the base station signals information about where partial areas are to a UE, as it is effective not to perform muting on all possible CDSI-RS patterns but to perform muting on partial necessary areas).

Regarding Claim 5, Yoon further teaches wherein the transmitter transmits a data channel signal at a part of the first specific resource (Yoon, paragraph 97, each cell transmits CSI-RSs in one of 5 patterns,  hence a cell may transmit more than one CSI-RS, paragraph 107, in order to minimize areas to which data is not transmitted, the base station signals information about where partial areas are to a UE, as it is effective not to perform muting on all possible CDSI-RS patterns but to perform muting on partial necessary areas). 

Regarding Claim 6, Yoon teaches a signal transmission method executed by a base station of a radio communication system provided with a plurality of cells, the method comprising (Yoon, Fig 14, paragraph 94, the multicell environment includes CoMP, and includes all cases where one user equipment receives CSI-RSs from two or more cells or base stations): 
a step of determining a first specific resource position at which a radio signal is muted in a first cell, based on a first resource position of a first reference signal configured in the first cell, a first resource allocation of the first cell, a second resource position of a second reference signal configured in a second cell, and a second resource allocation of the second cell (Yoon, Fig 15, paragraph 114, the method of transmitting CSI-RS muting information is performed in the serving cell or a serving base station, paragraph 115, in step 1505 the serving cell receives information from a neighboring cell which includes CSI-RS transmission cycle and subframe offset (corresponding to the second resource position of a second reference signal in a second cell) and CSI-RS patterns (corresponding to the second resource allocation of the second cell), in step 1510 the serving cell determines a muting region to mute transmission based on neighboring cell information, paragraph 106, a serving cell, in this case cell A, informs each UE of information on whether muting is performed on all regions to which CSI-RSs for all the other cells are to be transmitted except regions to which CSI-RSs for Cell A are to be transmitted through 1-bit signaling, hence the base station would take into account the position and resource allocation of reference signal(s) in the serving cell and either not transmit the reference signal in a muted area corresponding to reference signal transmission in a neighbor cell or transmit it with 1-bit signaling); and 
a step of transmitting the radio signal in the first cell, while mapping the first reference signal onto a first resource at the first resource position of the first reference signal configured in the first cell, and muting a specific resource at the first specific resource position at which the radio signal is muted in the first cell (Yoon, paragraph 106, a serving cell, in this case cell A, informs each UE of information on whether muting is performed on all regions to which CSI-RSs for all the other cells are to be transmitted except regions to which CSI-RSs for Cell A are to be transmitted through 1-bit signaling, hence the base station would take into account the position and resource allocation of reference signal(s) in the serving cell and either not transmit the reference signal in a muted area corresponding to reference signal transmission in a neighbor cell or transmit it with 1-bit signaling).

Regarding Claim 7, Yoon further teaches wherein the transmitter transmits a data channel signal at a part of the first specific resource position at which the radio signal is muted in the first cell (Yoon, paragraph 97, each cell transmits CSI-RSs in one of 5 patterns,  hence a cell may transmit more than one CSI-RS, paragraph 107, in order to minimize areas to which data is not transmitted, the base station signals information about where partial areas are to a UE, as it is effective not to perform muting on all possible CSI-RS patterns but to perform muting on partial necessary areas).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412

/WALLI Z BUTT/Examiner, Art Unit 2412